Citation Nr: 1214143	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for spine injury residuals (claimed as back pain).

4.  Entitlement to a rating in excess of 30 percent for asthma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.

This matter comes before the Board from a March 2009 rating decision from the VA Regional Office (RO) in Waco, Texas which denied a rating in excess of 30 percent for asthma, and a February 2010 rating from the RO, which determined that new and material evidence had not been received to reopen claims for service connection for hypertension, bilateral carpal tunnel syndrome and a spine condition (claimed as a low back condition).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2011.  A transcript of the hearing is associated with the claims folder.  

A review of the electronic file discloses no additional evidence pertinent to this matter.  

The issue of entitlement to an increased rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was last denied by the Board in a July 2005 decision.

2.  New evidence received since the July 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.

3.  Service connection for carpal tunnel syndrome was last denied by the Board in a July 2005 decision.

4.  New evidence received since the July 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.

5.  Service connection for spine injury residuals was last denied by the Board in a July 2005 decision.

6.  New evidence received since the July 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision denying service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R § 20.1104 (2011).

2.  New and material evidence has not been received since the July 2005 Board decision, and the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The July 2005 Board decision denying service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R § 20.1104 (2011).

4.  New and material evidence has not been received since the July 2005 Board decision, and the claim for service connection for bilateral carpal tunnel syndrome is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The July 2005 Board decision denying service connection for spine injury residuals is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R § 20.1104 (2011).

6.  New and material evidence has not been received since the July 2005 Board decision, and the claim for service connection for spine injury residuals is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Veteran's claim to reopen was received in June 2009.  Prior to adjudication of this matter in February 2010, the RO sent a letter addressing the claim to reopen in July 2009. 

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims and of her and VA's respective duties.  The duty to assist letter notified the Appellant that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from the Veteran's private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant so that VA could help by getting that evidence.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the July 2009 letter.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Appellant in July 2009 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied for each issue.  The letter was factually inaccurate in that it indicated that the final decision was an unappealed rating decision of January 2003, when in fact this rating was appealed to the Board which provided the final denial in July 2005.  However this error is harmless, as the underlying basis for the prior denial is the same, and the standard for new and material does not differ whether dealing with a prior Board denial or prior rating denial.  Consequently, the Board finds that adequate notice has been provided, as the Appellant was informed about what evidence is necessary to substantiate the element(s) required to establish service connection for the hypertension, carpal tunnel syndrome and spine injury residuals, that were found insufficient in the previous denial.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  Furthermore VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, the duty to assist of arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii).  In this instance, the evidence is not sufficient to reopen any of these claims, thus examination is not indicated.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the Appellant has been notified and made aware of the evidence needed to substantiate this claim to reopen, avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2011).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for hypertension, bilateral carpal tunnel syndrome and residuals of a spine injury by a January 2003 rating.  These matters were appealed to the Board, which upheld the denials in a July 2005 decision.  

The bases for the denial for the claim involving hypertension was that the disability was not shown in service, or for many years after service.  The Veteran's testimony of being diagnosed within one of two months of service was found not credible, as it contradicted her own written report in her June 2002 claim that the hypertension was diagnosed in 2000.  

For the spinal cord injury claim, the denial was based on there being no evidence of any spinal cord injury or back pain in the service treatment records, and the fact that the only evidence of a spine or back disorder was found in Workers Compensation records from many years after service documenting cervical spine problems.  

For the carpal tunnel syndrome, the bases for the denial were that there were no records of any wrist problems (other than insect bites) in service, and that onset was not shown until 2000, many years after service.  Again her testimony as to the onset of symptoms was deemed not credible.  



A.  New and Material Evidence to Reopen the Hypertension Claim

Initially, the Board notes, that for VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater, with a diastolic pressure of less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Among the evidence before the Board at the time of the last final denial in July 2005 was the Veteran's original claim filed in June 2002, wherein she reported her hypertension began in October 2000.  She also claimed that she was harassed by men in service and began having anxiety and high blood pressure.  

Also previously before the Board in 2005 were the service treatment records which did not reveal blood pressure readings meeting the criteria for hypertension, on entrance examination in April 1978, when blood pressure was recorded at 130/88.  Her report of medical history of the same date was negative for history of high blood pressure.  The records throughout service continued to show blood pressure readings below the criteria for hypertension.  The separation (Chapter 8) examination of May 1981 also showed a blood pressure reading of 90/66, well below hypertensive criteria, with a report of medical history again negative for high blood pressure. 

Records of post-service medical treatment before the Board at the time of the last final denial in July 2005 showed that elevated blood pressure readings first met the VA criteria for hypertension in a May 1996.  At this time, a private hospital record documented treatment for a vaginal bleed, with a blood pressure reading of 146/92 recorded.  Thereafter, a November 1997 emergency room record for the same problem showed blood pressure readings of 140/100 and 156/104.  She was diagnosed with hypertension.  Another note from the same month noted her blood pressure was in the systolic ranges of 140's-150's and diastolic ranges of 90's-100's.  VA and private records from 2000 to 2002 show that the Veteran was noted to continue to have issues with elevated blood pressure.  Records from May 2000 and June 2000 gave readings of 160/108 and 150/102, respectively.  She was shown to be on medication, although the May 2000 record indicated she wanted to treat with other means besides medication.  She was advised to continue follow-up monitoring of blood pressure.  A July 2000 VA initial visit note indicated that her blood pressure while on medications fell within the average range of 130/80, with current reading of 132/76, and a continued assessment of hypertension.  In October 2000 she was treated for injuries after a car accident, with blood pressure continuing to be high at 160/106.  She was noted to be noncompliant with treatment for hypertension and was reluctant to start the medication to treat it.  The high blood pressure persisted in November and December 2000.  In March and April 2001, she was noted to be on medication for her hypertension, with her readings generally in the 130's-140's for systolic blood pressure and 80's-90 range for diastolic blood pressure.  The records from March through August 2002 continued to note a diagnosis of hypertension, with readings throughout tending to fall in the 130's for systolic blood pressure and 80's to 90's for diastolic blood pressure.  None of the records addressed a clear etiology for the high blood pressure.  

The Veteran's April 2005 testimony essentially averred that her hypertension began around the mid part of service, about simultaneous to an anxiety/depression disorder she also claimed began in service.  She claimed that a doctor told her she had borderline hypertension, and that she was treated for this with medication while still in service.  She also reported having received medical treatment for her hypertension formally diagnosed about 1-2 months after discharge.  In the July 2005 decision, the Board did not find her testimony credible. 

Following the Board's July 2005 denial, the Veteran submitted additional private records from the 1990's to 2001, which included duplications of earlier records, but also included a September 1997 record again showing elevated blood pressure of 140/100, and 156/104 with difficulties during pregnancy reported.  They also included a record from May 2001 showing blood pressure of 130/84 diagnosed as hypertension and treated with Norvasc.  A history of hypertension since October 2000 was given.  

Evidence submitted after July 2005 includes VA records from 2004 through 2005, which revealed the Veteran's hypertension to fall within the systolic ranges of 115 to 140, generally within the 130's, and diastolic range of the 70's to low 80s.  In May 2005, the hypertension was deemed to be well controlled with continued medication regimen.  A July 2005 VA examination for asthma showed blood pressure readings of 132/78, 121/79 and 114/87.  Records from October through December 2005 continued to show blood pressure ranges in the 130's/70's, and she was noted in November 2005 to take Feldopine for hypertension.  

VA records from 2006 through 2010 disclose continued control of her hypertension with medication, and blood pressure ranges generally falling well below the criteria for hypertension with such treatment.  The systolic ranges tended to be from the 120's to 130's, though occasionally as low as the 110's.  Diastolic ranges tended to be in the 70's.  An October 2009 note also noted elevated reading of 144/93.  An August 2008 record noted an elevated reading of 152/96, with the Veteran saying she did not take her medication for hypertension, and that it was usually controlled with the medication. Later, a November 2009 record disclosed a blood pressure reading of 121/78 with the hypertension assessed as controlled on current medication.  Again the hypertension was described as controlled in January 2010, with a reading of 129/77 recorded.  Even when treated for chest pain and shortness of breath (later assessed as a panic disorder) in February 2010, her blood pressure remained controlled at 122/73.  

The Veteran's testimony of December 2011 again repeated her pre July 2005 contentions that her hypertension was actually treated in sick call during service.  She again alleged having been formally treated shortly after service in 1982.  She also confirmed treatment in the 1990's by various doctors.  

Based on a review of the foregoing, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for hypertension.  That evidence which documents continued treatment for hypertension, is essentially duplicative of evidence which had been before the Board at the time of the last final denial in July 2005.  None of the records submitted after July 2005 provided any evidence to suggest that the hypertension began in service, or was treated within a year or service, or was otherwise related to service.  Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Appellant's claim for service connection for hypertension.  38 C.F.R. § 3.156. 

The Board concludes that new and material evidence has not been submitted since the July 2005 Board decision.  Thus the claim for service connection for hypertension may not be reopened, and the July 2005 Board decision remains final.

B.  New and Material Evidence to Reopen the Carpal Tunnel Claim

The evidence previously before the Board at the time of the last final denial in July 2005 included the Veteran's original claim filed in June 2002, wherein she reported that her carpal tunnel syndrome (CTS) began in November 2000.  She attributed her CTS to her job as a stenographer and word processor in service.  The Veteran's DD-214 (also previously before the Board in 2005) did confirm that her military occupational specialty was stenography.

Service treatment records (also previously before the Board) showed no evidence or history of bilateral wrist/upper extremity problems on entrance in April 1978, and no wrist problems treated in service, except for an instance in July 1980 when she was treated for insect bites of the left wrist and forearm.  The May 1981 separation (Chapter 8) examination was completely normal for the upper extremities. 

Evidence of post service treatment on file at the time of the last final decision did not show evidence of problems with the upper extremities until October 2000.  The private records from that month included complaints of tingling and numbness in the right hand following a motor vehicle accident, which also caused neck pain and right foot numbness.  The assessment was cervical strain.  More significantly, private records document a Workers Compensation matter resulting from an apparent October 30, 2000 injury to the bilateral wrists.  These records included a record from October 30, 2000 from a private chiropractic/injury rehabilitation clinic reciting the Veteran reporting having developed complaints to both wrists over time.  She was noted to work in computer data entry.  Her complaints included pain to the back of both wrists, radiating to the forearms, without numbness, tingling or weakness.  She used a brace for support and was off work due to this condition.  Following examination, which revealed normal neuro-sensory findings, but was positive for forearm tenderness, she was diagnosed with tendonitis to bilateral wrists.  A November 2000 note indicated that she strained her right wrist at the keyboard, with injury date of November 6, 2000.  

In January 2001 the Veteran underwent electromyography/nerve conduction studies (EMG/NCS) with a history of right wrist pain, with no clear antecedent injury noted.  She did have an occupational history of extensive repetitive motion, and pain on the dorsolateral wrist.  Clinical examination prior to testing was significant only for localized pain on Phalen's testing.  Following EMG testing the study of the right arm was normal with no evidence of entrapment neuropathy or polyneuropathy.  The examiner believed she was suffering from musculoskeletal pain from overuse.  This was later interpreted by primary care as right wrist tendonitis, treated with a splint in January 2001.  She persisted with functional capacity evaluations and physical therapy from March 2001 through May 2001 with date of injury repeatedly reported as October 30, 2000.  The physical therapy was noted to encompass both left and right wrists.  Among the documents addressing this matter, a March 2001 doctor's letter noted the Veteran to work at a private employer in transcription since September 1999, with a history of pain onset in the right wrist, and then including the left wrist.  The assessment was musculoskeletal pain that was work related, although the doctor could not explain why she continued to be symptomatic in both upper extremities in the absence of work for the past 3 months.  A May 2001 functional capacity evaluation again determined her wrist injuries to be work related, but found she was ready for a work hardening program.  

Also on file at the time of the last final decision were VA records from 2001 to 2002 which noted the bilateral wrist problems.  A July 2001 note indicated that the Veteran was trying to secure employment, and was trained to work in data entry processing.  She was having some problems with her wrists.  A December 2001 note indicated that she was receiving workers compensation for problems with both hands, classified as tendonitis, and underwent rehab with workers compensation.  VA records from June 2002 gave a diagnosis of bilateral CTS on review of systems, and indicated this condition precluded employment that involved repetitive motion.  In September 2002 she underwent a VA examination for asthma, and was noted to appear upset that the examiner was not addressing her wrist condition.  She was told the exam was limited to asthma.

The Veteran's April 2005 testimony, which the Board in July 2005 found not credible, essentially averred that her carpal tunnel syndrome began in service where she worked as a stenographer and word processer.  She claimed she was prescribed a brace for both wrists in service, and continued treatment after service. 

Among the evidence submitted after the Board's July 2005 decision were duplicates of the records surrounding her workers compensation claim from October 2000 to May 2005.  Private chiropractic notes from December 2007, January 2008, February 2008 and July 2008 repeatedly related the history given from the Veteran of beginning CTS with accompanying wrist pain.  

Also received after July 2005 was the report of an August 2008 EMG consult for a chronic history of bilateral wrist pain and swelling during overuse such as typing or writing.  She reported a history of CTS since the late 1970's and an EMG/NCS about 6 years ago.  She was feeling worse since then, reporting stiffness, swelling and occasional numbness in the hands and fingers, particularly after writing and typing.  Clinical examination was significant for bilateral atrophy of the thenar and hypothenar muscles, and positive Finklesteins on the left.  The differential diagnosis was CTS versus cervical radiculopathy.  The results from the EMG were abnormal with evidence of right sensorimotor ulnar neuropathy and left motor ulnar neuropathy.  No other neurological findings of significance were shown.  The clinical findings were of myofascial pain syndrome, probable osteoarthritis of the hands and of De Quervain's tenosynovitis.  

The Veteran's December 2011 testimony essentially recited her prior testimony of April 2005 regarding her CTS being manifested and treated in service with bracing, with post service treatment.  

Based on a review of the foregoing, the Board finds that new and material evidence has not been received to reopen a previously denied claim for service connection for CTS.  Any evidence favorable to the claim is essentially duplicative of evidence which had been before the Board in July 2005.  While the additional evidence received shows continued problems with left wrist symptoms differentially diagnosed as CTS, tendonitis, arthritis, or myofascial pain syndrome, none of this evidence when coupled with the earlier evidence tends to show that such problems began in service, (or was due to arthritis manifested within one year of discharge), or was otherwise caused by service.  The evidence continues to reflect symptoms that were manifested years after service, and appear to result after working as a word processer after service.  Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Appellant's claim for service connection for CTS.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence relating to CTS has not been received since the July 2005 Board decision that last denied the claim.  Thus the claim for service connection for CTS may not be reopened, and the July 2005 Board decision remains final.

C.  New and Material Evidence to Reopen the Spine Injury Claim

The evidence previously before the Board at the time of the last final denial in July 2005 was the Veteran's original claim filed in June 2002, wherein she reported her "spinal injury" problems began in November 2000.  She also claimed having a spinal tap in service, and suggested she suffered back pains as a result of this procedure.

Service treatment records on file in 2005 showed no evidence or history of back or general spine problems on entrance in April 1978, and no spinal problems whatsoever treated in service.  This includes no evidence of a spinal tap ever being administered.  The May 1981 separation (Chapter 8) examination was completely normal for the spine. 

The Veteran's April 2005 testimony, which the Board in July 2005 found not credible, essentially averred that her spinal injury began in service as a result of a spinal tap when she had her first child.  She claimed that she lay on her back for nearly a day and a half due to too much fluid having been extracted from her spine.  She claimed that following this she sought treatment for her back repeatedly, and continued treatment about a month after service.  

Records of post service treatment on file prior to the July 2005 Board decision do not include evidence of any spinal complaints whatsoever, until private records from 2000 document treatment in October 2000 following a motor vehicle accident.  Complaints at that time included pain in the neck, tingling and numbness of the right hand and foot.  The Veteran was assessed with cervical strain and thoracic muscle strain.  A January 2001 EMG/NCS note for wrist complaints was significant for no cervical spine pain and she denied any history of cervical spine trauma.  A March 2001 functional capacity evaluation for her upper extremity complaints was noted to include cervical sprain/strain among the diagnosis, with stabbing pain reported in the neck and shoulders, but no other spine problem was identified.  A March 2001 X-ray diagnosed mild degenerative disc narrowing at C6-7 and abnormal straightening of the cervical spine, but no other significant findings for the rest of the spine.  Physical therapy notes from the same month did note a "kink" in the right side of the neck and upper back.  A diagnosis of cervical strain/sprain was made in April 2001.  

VA records previously before the Board in July 2005 included a November 2002 record showing complaints of neck pain and stiffness, along with headaches.  The assessment was headaches, likely tension type, with cervicogenic component.  

Among the evidence received after July 2005 were records from 2005 through 2008, including a November 2005 record for complaints that included both neck and back pain, as well as insomnia.  The opinion was neck and back pain and insomnia likely due to recent mid terms and stress per patient.  She was prescribed Flexeril.  Chiropractic notes dated in December 2007, and repeated in January 2008, February 2008 and July 2008 reported that the Veteran had a history of low back  pain that began in 2006 for an unknown reason.  She had a muscle spasm relieved by heat.  She remarked that a spinal block during a C-section in 1981 was remarkable for side effects from the block, with a history of problems since.  Her back pain currently was a straining sensation localized into the lumbosacral region including both buttocks.  It was worsened by prolonged sitting, cold/rainy weather and prolonged standing.  Heat, medication and rest improved it.  Review of X-rays from May 2007 showed mild narrowing at the C6-7 disc with no compression.  

An October 2007 MRI showed cervical spondylosis and mild foraminal narrowing from C4-5 through C7-T1.  The Veteran was assessed with degenerative joint disease (DJD), degenerative disc disease (DDD) C5-T1 with foraminal narrowing C5-T1 and possible DJD/DDD in the lumbar spine and pain without radiculitis.  An April 2008 ER note for a foot injury noted history of degeneration of cervical and lumbar intervertebral discs.  An August 2008 EMG consult was noted to include a history of cervical intervertebral disc herniation and degeneration of lumbar or lumbosacral intervertebral disc.  Examination included posterior neck trigger points and diminished sensation in the right C8 and C6 distribution.  Differential diagnoses initially included possible cervical radiculopathy, but the EMG results ruled out such radiculopathy.  

The records from 2009 to 2010, received after July 2005, include a February 2009 chest X-ray with incidental findings of mild degree of rightward concavity thoracic scoliosis.  Records from October 2009 show that the Veteran was treated in the ER for asthma exacerbation, with complaints that included non radiating pain in her back and shortness of breath.  After discharge, on follow-up in November 2009, she complained of pain and soreness at the neck and shoulder blades, with the history of cervical and lumbar DDD noted.  In January 2010, she reported chronic neck pain, but denied recent trauma.  In February 2010 she again reported chest pain that radiated to her back, said to be present a few weeks.  Further evaluation for such complaints of low backache and chest soreness, shortness of breath and occasional palpitations resulted in an assessment of atypical chest pain, hyperventilation and palpation.  She later was referred to mental health and assessed with a panic disorder and adjustment disorder.   

The Veteran's December 2011 testimony essentially recited her prior testimony of April 2005 regarding her spine problems beginning in service following a spinal tap administered during the birth of her first child.  She again alleged having symptoms continuing after service following this incident.

Based on a review of the foregoing, the Board finds that new and material evidence has not been received to reopen a previously denied claim for service connection for a spine disorder.  That evidence which is not actually unfavorable, is essentially duplicative of evidence which had been before the Board in July 2005.  While the additional records received since July 2005 disclose more findings of spinal symptoms and pathology including the cervical, thoracic and lumbar spine, none of these records provide any significant evidence regarding the etiology of these problems shown.  The lone record that recites a history of back problems beginning after a spinal tap in 1981 simply recites the Veteran's own contentions that have previously been before the Board in July 2005.  Thus, to the extent that any of the additional evidence is considered new, it is not material since it does not raise a reasonable possibility of substantiating the Appellant's claim for service connection for a spine disorder.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence pertaining to a spine problem has not been received since the July 2005 Board decision denying service connection for that condition.  Thus the claim for service connection for a spine disorder may not be reopened, and the July 2005 Board decision remains final.


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for hypertension is not reopened and the appeal is denied.

New and material evidence has not been received and the claim of entitlement to service connection for carpal tunnel syndrome is not reopened and the appeal is denied.

New and material evidence has not been received and the claim of entitlement to service connection for a spine disorder is not reopened and the appeal is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim for an increased rating for asthma.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran was last afforded a VA medical examination in February 2009.  She testified in December 2011 that her symptoms have gotten worse since her last examination.  While there are VA records showing her undergoing respiratory therapy in October 2009, there is no evidence of a VA examination that is more recent than the February 2009 examination, despite the representative suggesting the existence of such examination at the hearing.  Given her assertions at the December 2011 hearing that her asthma symptoms have worsened since the last examination,  the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Additionally, as she has testified about having continued treatment for her asthma, including use of a nebulizer, along with IV treatment with Prednisone on occasions of exacerbations, she should be provided the opportunity to apprise VA of additional medical records to be obtained.  Currently, her records are shown to include VA treatment up through August 2010.

Accordingly, the case is REMANDED for the following action:

1..  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated her for her asthma disability since August 2010.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and her representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of disability due to her service-connected bronchial asthma.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's service-connected bronchial asthma should be reported in detail (including all information for rating this disability under Diagnostic Code 6602).  All necessary tests and studies are to be performed, including pulmonary function tests. It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FEV- 1/FVC).  The complete rationale for all opinions expressed should be discussed, and relevant information from the claims file identified.

3.  When the above actions have been accomplished, readjudicate the veteran's claim.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the veteran the appropriate opportunity to respond.  The supplemental statement of the case should list all pertinent laws and regulations.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


